DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Final Rejection

Priority
This application was filed on March 16, 2021 and is a divisional of application 16352754, which issued on April 13, 2021 as US10973801, was filed on March 13, 2019 and claims priority to US Provisional Application No. 62/642,997 filed on March 14, 2018.

Note that in parent application 16352754 a restriction requirement between the inventions of the group I compositions and the group II methods was set forth.  Applicant elected the group I compositions and claims to the elected invention were allowed in US10973801.  The restriction requirement was not withdrawn.
The present application is designated as a divisional, however, claims to both of the groups of inventions restricted in the parent application have been presented for examination.  The prohibition against nonstatutory double patenting rejections under 35 U.S.C. 121 does not apply, at least with respect to the present claims directed to the group I invention, since “the claims of the application under examination and claims of the other application/patent are not consonant with the restriction requirement made by the examiner”.  In order for consonance to exist, the line of demarcation between the independent and distinct inventions identified by the examiner in the requirement for restriction must be maintained.  See MPEP 804.01.  
For these reasons the below non-statutory double patenting rejection of claims 50-53 is proper in this application.

Claim Objections
[1] Claim 38 is objected to as depending from a rejected base claim.  The claim is not allowable since it depends from rejected claim 31.

[2] Claim 47 is objected to over an informal issue.  The term “wherein” should be inserted after the phrase “The method of claim 46,”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


[1] Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 46 recites “The method of claim 1, further comprising…”
However, claim 1 is cancelled.  There is a lack of proper antecedent basis for “The method of claim 1” in the claims.  The claim is not distinct since is unclear what claim is meant to be further limited by claim 46.  For the purposes of search and examination claim 46 has been treated as if it depends from claim 31.  The Examiner therefore suggests that the dependency be changed from claim 1 to claim 31.

[2] Claims 46-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “more particularly at least one immune modulator” as recited in claim 46 renders the scope of the claims non-distinct.  It is not clear whether the scope is limited to this narrower statement or whether the broader limitation of “an immune modulator, or at least one siRNA or antisense oligonucleotide, or at least one Nucleic Acid Polymer” applies.
See MPEP 2173.05(c)(I): “Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made.”
Note that for the purposes of Examination, the claim is afforded its broadest reasonable interpretation, such that the narrower statement is not considered to be limiting.
Claim 47 does not resolve this issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

[1] Claims 31-37, 39-40, 42, 44 and 46-53 are rejected under 35 U.S.C. 103 as being unpatentable over VANDYCK (US 2016/0115125, IDS) in view of CURATOLO (Pharm Res, 2009, 26, 1419-1431).
The Claims
The examined claims are drawn to a method of treating hepatitis B virus (HBV) infection or a HBV-induced disease comprising administering a pharmaceutical composition comprising 50-500 mg of compound (A) and 50-1500 mg of a stabilizer selected from the polymers of HPMC and HPMC-AS, wherein the ratio of (A) to stabilizer is 1:3 by weight and wherein compound (A) is in the form of a spray dried powder.
-A method according to these limitations reads on claims 31-34.  
-Claims 50-53 are drawn to a pharmaceutical composition according to these limitations.  In order to carry out the claimed method one must necessarily be in possession of the claimed composition.
-Claims 35-37 specify that the composition comprises 250 mg, 50 mg or 100 mg of compound (A), respectively.
-Claims 39-40, 42, 44 and 46-47 require the further administration of a second antiviral agent.
-Claims 39-40, 42 and 44 encompass administration of one of the nucleoside analogs tenofovir or entecavir as the second agent.
-Claims 46-47 encompass administration of the immune modulator interferon as the second agent.
-Claim 48 requires that the subject is “HBV-treatment naïve”.  This is interpreted as a subject that has not received any HBV antiviral treatment for at least 6 months.  See lines 1-5 of page 9 of the specification:

    PNG
    media_image1.png
    268
    1197
    media_image1.png
    Greyscale

-Claim 49 narrows the scope of the HBV-induced disease that can be treated with the method to cirrhosis, liver failure or hepatocellular carcinoma.  Note that a treatment of HBV reads on this claim since a claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The Prior Art - VANDYCK
VANDYCK teaches that compound (A) is an effective antiviral agent against the HBV virus.  
See compound 102 at top left of page 44, which is the same as instant compound (A):

    PNG
    media_image2.png
    461
    623
    media_image2.png
    Greyscale

Note that the chiral center of the 2,2,2-trifluoro-1-methyl-ethyl moiety is designated as (1S) which is the same configuration drawn for compound (A) in independent claims 31 and 50:

    PNG
    media_image3.png
    326
    311
    media_image3.png
    Greyscale

Compound 102 is reported in table 1 at page 106 as having potent antiviral activity against the HBV virus and no cytotoxicity against mammalian cells.

    PNG
    media_image4.png
    164
    670
    media_image4.png
    Greyscale

The reference teaches administration of pharmaceutical compositions comprising effective amounts of the disclosed compounds as the active ingredient to treat HBV infection or diseases associated with HBV such as cirrhosis.  See paragraphs 230-231 and 233 on page 10.
Lines 22-23 of paragraph 231 specify that oral dosage forms of tablets or capsules comprising solid pharmaceutical carriers are preferable:

    PNG
    media_image5.png
    102
    658
    media_image5.png
    Greyscale

Paragraph 232 teaches administration of a formulation of the active compound together with a pharmaceutical carrier in “unit dosage form”:

    PNG
    media_image6.png
    516
    1024
    media_image6.png
    Greyscale

Paragraph 237 on page 10 teaches ranges of amounts of the active ingredient included in “unit dosage forms” in order to administer an appropriately effective amount at appropriate dosages at appropriate intervals throughout the day.  The unit dosage forms are taught as comprising from 1 to 500 mg of the active ingredient:

    PNG
    media_image7.png
    436
    1024
    media_image7.png
    Greyscale

The reference teaches advantageous use of concurrent administration of the compounds with other known HBV antiviral agents.  See paragraph 238 on page 11.

    PNG
    media_image8.png
    224
    519
    media_image8.png
    Greyscale

Paragraph 5 on page 1 teaches a short list of commonly used anti-HBV agents which would be considered appropriate for use in a combination therapy:

    PNG
    media_image9.png
    142
    667
    media_image9.png
    Greyscale


The Prior Art - CURATOLO
CURATOLO teaches that spray-dried dispersions (SDDs) of low solubility drugs with the polymeric carrier Hydroxypropylmethylcellulose Acetate Succinate (HPMC-AS) provide for improved pharmaceutical properties.  See the abstract and the entire reference.  Page 1420 at the top right column teaches the method used to make such SDDs in powder form and table I on page 1421 shows that a structurally diverse set of drug substances were used to test the compositions.  The reference suggests pharmaceutical advantages potentially achievable through the use of SDDs at the top right of page 1423 and include the use in tablets with improved properties:

    PNG
    media_image10.png
    282
    569
    media_image10.png
    Greyscale

Table IV on page 1427 teaches that for 8 different substances a range of weight ratios of the compound to the polymer (wt. % drug) was appropriately utilized in order to produce SDD compositions.  The amounts of drug present ranged from 10-67% by wt.
On page 1427 at the paragraph spanning the left and right columns the reference teaches that for compound 5, which has low water solubility, an SDD comprising 25% by wt. of the compound (thus, a 1:3 by weight ratio of the active compound to the polymer) provides for a significant improvement in solubility relative to the use of the crystalline compound which leads to a better absorbable dose of the compound.
On page 1427 at the bottom right paragraph the reference teaches “clear superiority of HPMCAS in increasing the aqueous concentration of low solubility drugs”.

Differences between Prior Art & the Claims 
VANDYCK discloses compound (A) as an anti-HBV agent but does not disclose a spray-dried composition comprising HPMS-AS as a stabilizer or method of use of the composition as instantly claimed.
Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the invention to have formulated VANDYCK compound 102 together with HPMC-AS in a spray-dried dispersion in order to effectively administer the compound in the treatment of a subject with an HBV infection.
The compound is disclosed as having potent HBV activity and is taught as having utility in the treatment of HBV infection.  VANDYCK teaches the use of a unit dose formulation such as a tablet comprising a carrier as most appropriate for this purpose.
A skilled artisan would readily understand that the VANDYCK compounds would have relatively poor water solubility in view of the highly lipophilic nature of their structure.  VANDYCK compound 102 contains multiple aromatic rings, amide and sulfonamide functionalities and has no highly polar and/or ionizable groups to provide for solubilization of the lipophilic moieties.
 Therefore, the artisan would reasonably expect that the biopharmaceutical properties of the compound would be negatively impacted by poor water solubility and would investigate appropriate formulation techniques to obtain optimum administration properties such as absorbable dose, etc.
In this regard, CURATOLO teaches that the technique of forming spray-dried dispersions (SDDs) of poorly water soluble compounds in mixtures with the polymer HPMC-AS provides for pharmaceutical compositions with improved properties - such as an increase in the absorbable dose.
An artisan would find good reason to provide SDDs of VANDYCK compound 102 together with HPMC-AS in the combined teachings of the references.  CURATOLO teaches that SDDs provide for significant improvements in pharmaceutical properties of poorly soluble drugs of diverse structure.  Since the VANDYCK compound 102 would be expected to be relatively lipophilic and poorly soluble, SDDs would be expected to provide for similar improvements in pharmaceutical properties of the compound.
With regard to the amount of compound (A) added to the SDD composition, VANDYCK teaches a range of effective amounts to use in unit formulations, which comprises the instant range of 50-500 mg.  The optimization of the amount to dose to a subject, and the frequency of dosing throughout the day, would lead an artisan to produce unit dose formulations across the suggested range - such that doses of 50, 100 and 250 mg according to claims 35-37 would be produced during routine optimization.
With regard to the relative amounts of compound (A) and HPMS-AS in the SDDs, the CURATOLO reference teaches that the range for the example drug substances is varied from 10%-67% by wt. as appropriate.  For a poorly water soluble substance, an exemplified 1:3 ratio (25 wt% of the drug) was used, to achieve an optimized formulation.  Therefore, a skilled artisan would vary the relative amounts across the range taught by the reference, in order to optimize the formulation properties and would attempt at least a 1:3 ratio by weight of compound (A) to HPMC-AS.  This particular ratio was taught as effective for a poorly soluble substance.  The 1:3 ratio is encompassed by claims 34 and 53.
A spray-dried composition comprising 50-250 mg compound (A) together with HPMC-AS at a ratio of 1:3 by weight would contain from 150-750 mg of HPMC-AS, a range falling into that specified in claims 33 and 52.
Therefore, a composition according to claims 50-53 and the use of the composition to treat HBV infection, according to claims 31-37, are obvious over the cited reference combination.
Claims 39-40, 42, 44 and 46-47 require the further administration of a second antiviral agent.  VANDYCK provides good reason to administer compound 102 with a second antiviral agent.  An artisan would select at least from those known anti-HBV agents taught by the reference (including tenofovir, entecavir and interferon) to co-administer together with compound 102.  One would reasonably expect that an improved therapeutic benefit could be achieved through such a co-administration.  see also MPEP 2144.06 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose”.
The treatment of a subject which is “HBV-treatment naïve” according to claim 48 is an obvious use of the compounds and compositions of VANDYCK.  The reference teaches that existing HBV treatments have problems at page 1 paragraph 9 and that new agents may overcome these problems at paragraph 10.  One would find reason to first use a new agent, which potentially avoids these known problems, rather than to use such a problematic treatment first.
Regarding claim 49 VANDYCK teaches that the compounds can be used to treat HBV and HBV-induced diseases such as cirrhosis.  An artisan would find good reason to use the compounds in such treatments according to the reference teachings.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

[2] Claims 41, 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over VANDYCK (US 2016/0115125, IDS) in view of CURATOLO (Pharm Res, 2009, 26, 1419-1431) as applied to claims 31-37, 39-40, 42, 44 and 46-53 above, and further in view of the teachings of IDILMAN (Journal of Viral Hepatitis, 2015, 22, 504–510).
Claims 41 and 43 encompass the further administration of tenofovir disoproxil fumarate in an amount of 60-600 mg.
Claim 45 encompasses the further administration of entecavir in an amount of 0.1-1 mg.
VANDYCK in view of CURATOLO in combination teach administration of a composition as presently claimed in combination with the antiviral agents tenofovir or entecavir to treat HBV, see the above ground of rejection.  
The references are silent as to the form of tenofovir required by claim 41 and the amounts of tenofovir and entecavir which are administered in treatments of HBV as required by claims 43 and 45.

IDILMAN teaches entecavir (ETV) or tenofovir disoproxil fumarate (TDF) therapy for treatment of HBV patients in clinical practice, see the abstract and entire reference.  See the “materials and methods” section at page 505 where it is indicated that a 0.5 mg daily dose of entecavir or a 245 mg daily dose of tenofovir disoproxil fumarate are used as standard HBV therapy options.  These dosages are within the instantly claimed ranges.

It would have been obvious at the time of the effective filing of the invention to have co-administered either of these antiviral agents with the instant compound (A) formulation - and to have used the form and dose levels which are taught to be effective by the prior art.  
Combination therapy with these known drug substances at these levels would reasonably be expected to provide for an enhanced antiviral effect relative to the administration of the drugs alone.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 50-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10973801. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed composition is obvious in view of the composition claimed in the reference patent.
Present claims 50-53 are directed to a pharmaceutical composition comprising 50-500 mg of compound (A) and 50-1500 mg of a stabilizer selected from the polymers of HPMC and HPMC-AS, wherein the ratio of (A) to stabilizer is 1:3 by weight and wherein compound (A) is in the form of a spray dried powder.
US10973801 independent claim 1 is a pharmaceutical composition comprising 50-500 mg of compound (A).  

    PNG
    media_image11.png
    78
    491
    media_image11.png
    Greyscale


    PNG
    media_image11.png
    78
    491
    media_image11.png
    Greyscale

Dependent claim 5 specifies that compound (A) is in the form of a spray dried powder

    PNG
    media_image12.png
    48
    677
    media_image12.png
    Greyscale

 Claims 6-8 further specify 50-1500 mg of a stabilizer selected from the polymers of HPMC and HPMC-AS:

    PNG
    media_image12.png
    48
    677
    media_image12.png
    Greyscale

	Dependent claim 11 further specifies the ratio of (A) to stabilizer is 1:3 by weight:

    PNG
    media_image13.png
    92
    669
    media_image13.png
    Greyscale

It would be obvious to provide the reference claim composition of compound (A) according to the particular limitations specified in the dependent claims.  A skilled artisan would find good reason to provide a composition as instantly claimed since the reference dependent claims specifically suggest such a composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625